                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

DENISE R. VASTA,

      Plaintiff,

v.                                           Case No. 8:19-cv-864-T-30AAS

REVENUE MANAGEMENT
GROUP, LLC,

      Defendant.
______________________________________/

                                   ORDER

      Denise Vasta moves for additional time to serve Revenue Management.

(Doc. 17). She also requests permission to use an alternative process to serve

Revenue Management, namely service by publication. (Id.).

      If the plaintiff establishes good cause for not serving the defendant

within ninety days after filing the complaint, the court must extend the

plaintiff’s time for service “for an appropriate period.” Fed. R. Civ. P. 4(m).

Good cause exists when some outside factor prevented service.         Rance v.

Rocksolid Granit USA, Inc., 583 F.3d 1284, 1286 (11th Cir. 2009) (citation

omitted).   Good cause exists here because the New York secretary of state

rejected Ms. Vasta’s attempt to serve Revenue Management consistent with

the June 14th order.



                                       1
      A corporation may be served by “following state law for serving a

summons in an action brought in courts of general jurisdiction in the state

where . . . service is made.” Fed. R. Civ. P. 4(e)(1) & (h)(1)(A).   According to

Ms. Vasta, Revenue Management (a limited liability corporation) is based in

New York. (Doc. 1, ¶12). New York allows a plaintiff to serve an individual by

publication. See Lancer Ins. Co. v. Saravia, 967 N.Y.S. 2d 593, 597 (N.Y. Sup.

Ct. 2013) (discussing Civil Practice Rule 316(a)). In relevant part, New York

Civil Practice Rule 316 states:

      (a) Contents of order; form of publication; filing. An order for
      service of a summons by publication shall direct that the summons
      be published together with the notice to the defendant, a brief
      statement of the nature of the action and the relief sought, and,
      except in an action for medical malpractice, the sum of money for
      which judgment may be taken in case of default and, if the action
      is brought to recover a judgment affecting the title to, or the
      possession, use or enjoyment of, real property, a brief description
      of the property, in two newspapers, at least one in the English
      language, designated in the order as most likely to give notice to
      the person to be served, for a specified time, at least once in each
      of four successive weeks . . . .

                                  .   .   .

      (c) Time of publication; when service complete. The first
      publication of the summons shall be made within thirty days after
      the order is granted. Service by publication is complete on the
      twenty-eighth day after the day of first publication, except that in
      a matrimonial action it is complete on the twenty-first day after
      the day of first publication.

      The party serving by publication must publish the items listed in Civil

Practice Rule 316(a) in a newspaper most likely to give the defendant notice.

                                          2
See In re Last Will of Maynard, 983 N.Y.S. 2d 204, 2013 WL 6184036, at *2

(Sur. Ct. 2013) (discussing Civil Practice Rule 316(a)).

      Ms. Vasta recognizes that, under New York law, service by publication

may not be available against corporations. (Doc. 17, p. 3). But, considering

Ms. Vasta’s good faith efforts to serve Revenue Management so far, allowing

service by publication is appropriate in this case. Therefore, the following is

ORDERED:

      1.    Ms. Vasta’s motion for additional time to serve Revenue

            Management and to effect alternative service (Doc. 17) is

            GRANTED.

      2.    By August 23, 2019, Ms. Vasta must publish her summons and

            the items listed below in the Cheektowaga Bee and The Buffalo

            News. Ms. Vasta must publish her summons and other items once

            a week for four weeks. Ms. Vasta’s publication must include the

            following:

            a.    the summons;

            b.    a notice to Revenue Management;

            c.    a brief statement of the nature of this action; and

            d.    the sum of money for which judgment may be taken in case

                  of default.



                                        3
ENTERED in Tampa, Florida, on August 2, 2019.




                            4
